Citation Nr: 1004439	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-36 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart 
disability, to include as secondary to service-connected 
type II diabetes mellitus with nephropathy. 

2.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated30 percent disabling. 

3.  Entitlement to an increased rating for service-connected 
type II diabetes mellitus with nephropathy, currently 
evaluated20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1968 to June 1970.  He served in combat and has 
been awarded the Combat Infantryman Badge and Purple Heart 
Medal.  
 
Service connection for PTSD was granted in a June 1994 RO 
rating decision.  Service connection for diabetes mellitus 
was granted in a January 2003 RO rating decision.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the Veteran's claim of 
entitlement to service connection for a heart disability and 
denied increased ratings for the Veteran's service-connected 
PTSD and diabetes mellitus.

Remanded issue

The issue of entitlement to an increased rating for type II 
diabetes mellitus with nephropathy is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.

Issues not on appeal

In a decision dated February 21, 2007, the Board denied the 
Veteran's claim of entitlement to service connection for 
peripheral neuropathy of the bilateral upper extremities.  
The Board also declined to reopen a previously denied claim 
of entitlement to service connection for hearing loss.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2009).




FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
military service and his currently diagnosed heart 
disability.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
service-connected type II diabetes mellitus with nephropathy 
and his currently diagnosed heart disability.

3.  The Veteran's PTSD is manifested by depression, anxiety, 
and anger. There is no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty understanding complex commands; impaired 
judgment; or impaired abstract thinking.

4.  The evidence does not show that the Veteran's service-
connected PTSD is exceptional or unusual, so that referral 
for extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
active military service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  A heart disability is not proximately due to nor is it 
the result of the Veteran's service-connected type II 
diabetes mellitus with nephropathy.  38 C.F.R. § 3.310 
(2009).

3.  The criteria for an increased disability rating for the 
Veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

4.  Application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a heart disability 
and an increased rating for his service-connected PTSD.  As 
is discussed elsewhere in this decision, the issue of an 
increased rating for service-connected type II diabetes 
mellitus with nephropathy is being remanded for additional 
development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for a secondary service connection claim in 
letters from the RO dated January 20, 2005 and May 9, 2005 
from the RO.  He was likewise informed of the evidentiary 
requirements for an increased rating claim in a November 28, 
2005 letter from the RO.  

Crucially, the RO informed the Veteran of VA's duty to 
assist him in the development of his claims in the above-
referenced letters whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"[r]elevant records from any Federal Agency.  This may 
include records from the military, VA Medical Centers 
(including private facilities where VA authorized 
treatment), or the Social Security Administration."  With 
respect to private treatment records, the letters informed 
the Veteran that the VA would make reasonable efforts to 
obtain private or non-Federal medical records to include 
"records from State or local governments, private doctors 
and hospitals, or current or former employers."  See the 
November 28, 2005 VCAA letter.  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159(b).  See e.g. the November 2005 letter at page 2.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2009).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  

In this case, element (1) is not at issue, and he was 
notified of elements (2) and (3) in the January 2005 letter.  
Because the Veteran's claims are being denied, elements (4) 
and (5) are moot.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect 
that worsening has on the claimant's employment and daily 
life.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Veteran has not received specific notice pursuant to the 
Vazquez-Flores decision for his increased rating claim for 
PTSD.  However, it is clear that he has effectively been 
notified.  Indeed, in a December 2006 presentation his 
representative specifically discussed the schedular criteria 
for PTSD.  See the December 5, 2006 statement of 
representative in lieu of VA form 646, pages 2-4.  

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must 
be sent prior to adjudication of an issue by the RO.  
Crucially, the Veteran was provided with VCAA notice through 
the January 2005, May 2005 and November 2005 letters, prior 
to the February 2006 rating decision.  Thus, there is no 
VCAA notice deficiency as to timing.

Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the VA has obtained 
service treatment records and post-service VA and private 
outpatient medical records.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in December 
2005 and January 2006.  The reports of these examinations 
reflect that the examiners reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
appropriate interview of the Veteran, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record. The Board therefore 
concludes that these examinations are adequate for purposes 
of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Veteran and his representative have not 
contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
declined a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for a heart 
disability, to include as secondary to service-connected 
type II diabetes mellitus with nephropathy. 

Relevant law and regulations  

Direct service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

For certain chronic disorders, to include cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value. See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Direct service connection 

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be 
(1) medical evidence of a current disability; (2) evidence 
of the in-service incurrence or aggravation of a disease or 
injury or evidence of a service-connected disability; and 
(3) medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, it 
is uncontroverted that the Veteran has a heart disability.  
See, e.g., a January 2006 VA examination report.  

With respect to the Hickson element (2), a review of the 
Veteran's service treatment records show that the Veteran 
had one acute and transitory complaint of chest pain in 
April 1968.  However, there was no indication that such was 
related to a cardiovascular disorder, and there was no 
diagnosis of a heart disability during service.  Notably, 
the examination report at service discharge noted a normal 
heart evaluation.  Additionally, a heart disability did not 
manifest until October 1997, 
27 years after service discharge, so consideration on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309 (2009).  Accordingly, in-service incurrence of illness 
is not shown.

The Veteran has not contended that his heart disability is 
the result of an in-service "injury," and the service 
treatment records are negative for any heart injury.

Therefore, in light of the lack of in-service injury or 
disease, Hickson element (2) is not met for the claim, and 
the claim for a heart disability fails on this basis alone.

With respect to Hickson element (3), medical nexus, the 
Veteran has submitted no competent medical nexus opinion 
relating his currently diagnosed heart disability directly 
to his military service, and none otherwise appears of 
record.  In the absence of a heart disability in service, a 
medical nexus opinion would seem to be an impossibility.

Moreover, as will be discussed in greater detail below, 
there is a competent medical opinion of record in which the 
examiner attributed the Veteran's heart disability to his 
lifestyle and tobacco use. 

To the extent that the Veteran himself believes that his 
heart disability is somehow related to his military service, 
it is now well established that laypersons, such as the 
Veteran, without medical training are not competent to 
comment on medical matters such as etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed heart disability is not related to his military 
service.  Accordingly, Hickson element (3), medical nexus, 
has also not been satisfied, and the claim also fails on 
that basis.

Secondary service connection

The Veteran has alternatively contended that his heart 
disability is due to his service-connected type II diabetes 
mellitus with nephropathy.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra.

With respect to Wallin element (1), current disability, as 
discussed above the Veteran has been diagnosed with coronary 
artery disease.  With respect to Wallin element (2), service 
connected disability, the Veteran is service connected for 
type II diabetes mellitus with nephropathy.  Wallin element 
(2) is also satisfied.

With respect to critical Wallin element (3), nexus, there is 
no competent medical evidence which supports a conclusion 
that a nexus exists between the currently diagnosed heart 
disability and the Veteran's service-connected type II 
diabetes mellitus with nephropathy.  Rather, there is 
competent medical evidence to the contrary.

The Veteran has been afforded examinations for his heart 
over the years for various claims, including the current 
secondary service connection claim.  

A March 2003 VA heart examination in conjunction with a 
claim for service connection for a heart disability for 
compensation under 38 U.S.C. § 1151 noted among various 
disabilities impressions of coronary artery disease, status 
post stent implant, and congestive heart failures.  The 
examiner noted that diabetes mellitus did not result in 
acute myocardial infarction and resultant congestive heart 
failure.  The examiner added that the Veteran's congestive 
heart failure was a complication of acute myocardial 
infarction and not diabetes mellitus.  

Most recently, VA afforded an examination in January 2006.  
The examiner opined that the Veteran's coronary artery 
disease, heart attacks, and stenting were less likely as not 
caused by or a result of his diabetes mellitus and more 
likely linked to his lifestyle of obesity and heavy tobacco 
use.  

To the extent that the Veteran himself and his 
representative contend that a medical relationship exists 
between the service-connected type II diabetes mellitus with 
nephropathy and heart disability, their lay opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra . Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley, 
supra.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is the claimant's responsibility to support a claim for VA 
benefits].

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed heart disability is not related to his service-
connected type II diabetes mellitus with nephropathy.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis.

Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
heart disability on both a direct and secondary basis.  The 
benefit sought on appeal is accordingly denied.

Additional comment

The competent medical evidence demonstrates that the 
Veteran's heart disease is a consequence of tobacco use, 
among other non service-connected factors. 
The Veteran has not specifically contended that in-service 
tobacco use is responsible for his heart disorder.  In any 
event, the law mandates that when, as here, a claim is 
received by VA after June 9, 1998, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to a veteran's use of 
tobacco products during service. See 38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300(a) (2009).

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated 30 percent 
disabling. 

The Veteran seeks an increased rating for his service-
connected PTSD, which is currently evaluated 30 percent 
disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to 
the diagnosed disability in the Veteran's case (PTSD).  In 
any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different 
result.  In any event, the Veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the Veteran is appropriately rated 
under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:  

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.	

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Analysis 

Schedular rating

The Veteran's service-connected PTSD is currently rated 30 
percent disabling.  
The Board has reviewed the evidence in order to determine 
whether the criteria for the assignment of a 50 percent or 
higher disability rating have been met. 

In order for a 50 percent disability rating to be assigned 
for PTSD, the evidence must demonstrate, or approximate, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.  See 38 C.F.R. § 4.130 (2009).

There is no evidence of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech.  The December 2005 VA 
examiner noted that the Veteran demonstrated pressured 
speech.  However, on VA psychological assessment in May 
2006, the clinician noted that the Veteran's speech was 
spontaneous, fluent, and logical.      

There is no evidence of record demonstrating panic attacks.  
With respect to difficulty in understanding complex 
commands, the May 2006 clinician noted that comprehension 
was grossly intact as demonstrated by the Veteran's ability 
to follow one and two step commands.  There is no evidence 
which would lead the Board to believe otherwise.

As for impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), during the December 2005 VA examination the 
Veteran stated that his memory was getting worse.  He stated 
that his short term memory was suffering as he frequently 
forgot what he was doing and his long term memory was 
likewise impacted as he was not able to remember good times 
in Vietnam.  During his May 2006 assessment, the Veteran 
indicated that he forgot what he was going to do and had to 
retrace his steps.  On memory evaluation, the clinician 
noted intact temporal and geographical orientation.  
Immediate paragraph recall was in the low average range, 
delayed paragraph recall was in the average range, and 
immediate and delayed figural recall were in the average 
range.  On mnemonic functioning involving repeated 
presentation and recall of a 15 item word list, the Veteran 
performed relative to others of his age; he performed in the 
average range in terms of registration, but below average 
with respect to retrieval and encoding.  The Veteran's 
performance on testing indicated mild problems with recall 
or verbally presented information, mild impairment on tasks 
of constructional praxis, and some difficulty with planning.  

The may 2006 clinician further indicated that the Veteran's 
medical history and score on testing suggested a vascular 
explanation for the observed deficits.  [That is, the 
problems were not of psychiatric origin.]  However, even if 
the mild memory loss identified via testing was related to 
the service-connected PTSD as opposed to other causes, mild 
memory loss is one of the criteria for the assignment of a 
30 percent rating.  Impairment of short- and long-term 
memory consistent with the assignment of a 50 percent rating 
is not demonstrated.

With respect to impaired judgment, it was noted that the 
Veteran performed adequately on tasks of basic judgment in 
May 2006.  As for impaired abstract thinking, the May 2006 
clinician found that that the Veteran performed adequately 
on tasks of abstraction.  There is no evidence to the 
contrary.

As for disturbances of motivation and mood, on VA 
examination in December 2005, the Veteran indicated that he 
experienced anxiety and depression all the time, and was 
unmotivated.  He also indicated having suicidal thoughts 
four to five times per month but stated that he would not 
act upon them because of his obligations to his family.  The 
Veteran further noted that he was overwhelmed with feelings 
of intense anger and feeling homicidal.  In May 2006, the 
Veteran admitted to periods of depression in the past 12 
months involving suicidal ideation but he denied suicidal 
ideation at that time.  This element is met. 

As for difficulty in establishing effective work and social 
relationships, the Veteran indicated at this December 2005 
VA examination that he had difficulty getting along with his 
wife and son and described an incident with a neighbor 
wherein he threatened the neighbor.  The Veteran stated that 
he had no friends beside his wife, who he considered his 
friend.  The May 2006 clinician noted that the Veteran had 
been married to his wife for 35 years. 

With respect to a work environment, the record indicates 
that the Veteran worked as a carpenter for a number of years 
after service, and that he retired "due to persistent health 
problems which compromised his ability to use tools".  See 
an April 2006 VA psychology assessment.  This appears to be 
consistent with the medical evidence of record, which shows 
a number of physical problems: "limitation of functional 
capacity in this patient in multifactorial in etiology 
including low back pain, leg pain, COPD and chest pain [in 
addition to heart disease]".  See the report of a March 2003 
VA examination, page 9.  There appears to be no evidence 
that the Veteran's PTSD caused him any problems at work.    

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no such 
pathology.

The Veteran has been assigned GAF scores of 45 (December 
2005), 50 (October 2005), and 60 (January 2006).  Although a 
GAF score alone is not a basis for assigning a disability 
rating, these scores are consistent with findings of 
moderate to serious symptoms and appear to be congruent with 
the assigned 30 percent disability rating.

A thorough review of the medical evidence demonstrates that 
the Veteran's PTSD symptomatology centers on his anxiety and 
depressive mood, with mild memory loss, all of which are 
specifically contemplated in the currently assigned 30 
percent disability rating.  The criteria for the assignment 
of a 50 percent rating have not been met.  Critically, 
occupational and social impairment with reduced reliability 
due to PTSD has not been demonstrated.  

The Board also considered the Veteran's entitlement to 70 
and 100 percent disability ratings.  The Veteran has 
admitted to suicidal ideation, but he has clearly indicated 
that he would not follow through.  Additionally, he has 
endorsed depression but there is no evidence in the record 
to suggest it is near-continuous or affects his ability to 
function independently, appropriately, and effectively.  On 
VA examination in December 2005, the Veteran was noted to be 
appropriately dressed but less than optimally groomed.  In 
May 2006, the Veteran was noted to be casually dressed and 
displaying appropriate hygiene and grooming. Accordingly, 
the Veteran has not been shown to have neglect of personal 
appearance and hygiene.  Also, there is no evidence of 
record indicating that the Veteran has obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; inability to establish 
and maintain effective relationships.  A 70 percent rating 
is therefore also not warranted.	

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment in thought processes and communication, 
persistent delusions or hallucinations, or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the Veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities 
of daily living. 

Accordingly, a review of the evidence indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates that which allows for the assignment of 
a 30 percent evaluation.  An increased rating is therefore 
denied.

Hart consideration
 
The Veteran's PTSD has been rated 30 percent disabling since 
the date of service connection, January 19, 1994.   

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim. The Veteran filed a formal claim for increased rating 
for his service-connected PTSD on October 19, 2005.  In this 
case, therefore, the relevant time period is from October 
19, 2004 to the present. 

The evidence of record does not indicate that PTSD was more 
severe during the appeal period under consideration.  The 
Veteran has pointed to none.  As was described in detail 
above, the medical evidence available for the period in 
question is negative for symptoms which would allow for the 
assignment of a higher rating for PTSD.

Accordingly, there is no basis for awarding a higher 
disability rating other than the currently assigned 30 
percent rating for PTSD at any time from October 19, 2004 to 
the present.

Extraschedular rating consideration

Ordinarily, the VA rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and 
is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected diabetes mellitus.  The medical evidence fails to 
demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1) (2009).  

With respect to frequent hospitalizations, the evidence does 
not reflect that the Veteran has been hospitalized for his 
PTSD.  With respect to employment, as was alluded to above 
the May 2006 clinician noted that the Veteran retired in 
1998 due to persistent health problems which compromised his 
ability to use tools.  This history is roughly congruent 
with the medical reports, which show that the Veteran 
experienced a myocardial infarction and that he had various 
musculoskeletal problems, to include a service-connected low 
back disability.  

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

In short, the evidence does not support the proposition that 
the Veteran's service connected PTSD present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a heart disability, to include as 
secondary to service-connected type II diabetes mellitus 
with nephropathy, is denied.

An increased rating for PTSD is denied.


REMAND

3.  Entitlement to an increased rating for type II diabetes 
mellitus with nephropathy, currently evaluated 20 percent 
disabling. 

The Veteran contends that his type II diabetes mellitus with 
nephropathy is more severe than contemplated by the current 
20 percent disability rating.  

The Veteran was afforded an examination in January 2006 to 
ascertain the current severity of his disability.  However, 
the Board finds that the examination report is inadequate as 
it failed to discuss the complications associated with the 
service-connected diabetes mellitus.  The Veteran's 
disability has been characterized as diabetes mellitus with 
nephropathy and the January 2006 VA examiner indicated that 
the Veteran had documented nephropathy.  However, the 
examiner did not evaluate the Veteran's nephropathy.  

The Veteran also has diabetic retinopathy, for which he was 
last examined in October 2005.  

Additionally, in a February 2006 statement, the Veteran 
indicated that he had increased his insulin.  It may be that 
his service-connected diabetes mellitus has become worse 
recently.  For this reason also, another VA examination is 
necessary.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) 
[a veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination].  

On remand, the Veteran should be afforded an examination to 
determine the current severity of his diabetes mellitus and 
all of his complications thereof, to include nephropathy and 
diabetic retinopathy. 

The Board reminds the Veteran that failure to report for any 
scheduled examination may cause his claims to be denied.  
See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for the following action:

1.	VBA should schedule the Veteran for an 
examination to determine the current 
severity of his service-connected 
diabetes mellitus, to include an 
evaluation of any complications 
thereof.  If diagnostic testing and/or 
specialist consultations are deemed to 
be necessary by the examiner, such 
should be completed.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.

2.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC) and be 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


